Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT >, ,,, 000) 8

FOR THE DISTRICT OF PUERTO RICO +2 Py 9s 5,
UNITED STATES OF AMERICA, INDICTMENT 9° 84 27
Plaintiff
Criminal No. 20- IYO OAD
VIOLATIONS:

18 U.S.C. § 924(c)(1)(A)
18 U.S.C. § 922(2)(1)
v. 21 U.S.C. § 841(a)(1)—Four Counts

Forfeiture:

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)
21 U.S.C. § 853
EDWIN ARNALDO ALLENDE-RIVERA,
Defendant. SIX COUNTS

 

 

THE GRAND JURY CHARGES:

COUNT ONE
Possession of a Firearm in Furtherance of a Drug Trafficking Crime
18 U.S.C. § 924(c)(1)(A)

On or about the Sth day of March, 2020, in the District of Puerto Rico and within
the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,
did knowingly possess a firearm, that is, one .40 caliber Glock pistol, model 27, serial
number HGL845, in furtherance of a drug trafficking crime for which he may be prosecuted
in a Court of the United States, that is, possession of a controlled substance with intent to

distribute as charged in Counts Three, Four, Five, and Six of the instant Indictment. All in

violation of 18 U.S.C. § 924(c)(1)(A).

Page I of 6
Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 2 of 6

COUNT TWO
Possession of a Firearm by a Convicted Felon
18 U.S.C. § 922(g)(1)

On or about the 5th day of March, 2020, in the District of Puerto Rico and within

the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,

knowing that he had been convicted of a crime punishable by imprisonment for a term
exceeding one year did knowingly possess in and affecting commerce a firearm and
ammunition, that is, one .40 caliber Glock pistol, model 27, serial number HGL845, and a

total of forty-six rounds of .40 caliber ammunition; in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).

COUNT THREE
Possession with Intent to Distribute Controlled Substances
21 U.S.C. § 841(a)(1)
On or about the 5th day of March, 2020, in the District of Puerto Rico and within
the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,
did knowingly and intentionally possess with intent to distribute a mixture or substance

containing a detectable amount of heroin, a schedule I narcotic drug and controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Page 2 of 6
Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 3 of 6

COUNT FOUR
Possession with Intent to Distribute Controlled Substances
21 U.S.C. § 841(a)(1)
On or about the 5th day of March, 2020, in the District of Puerto Rico and within
the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,
did knowingly and intentionally possess with intent to distribute a mixture or substance

containing a detectable amount of cocaine base, a schedule II narcotic drug and controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

COUNT FIVE
Possession with Intent to Distribute Controlled Substances
21 U.S.C. § 841(a)(1)
On or about the 5th day of March, 2020, in the District of Puerto Rico and within
the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,
did knowingly and intentionally possess with intent to distribute a mixture or substance

containing a detectable amount of cocaine, a schedule II narcotic drug and controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Page 3 of 6
Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 4 of 6

COUNT SIX
Possession with Intent to Distribute Controlled Substances
21 U.S.C. § 841(a)(1)
On or about the 5th day of March, 2020, in the District of Puerto Rico and within
the jurisdiction of this Court, the defendant,
EDWIN ARNALDO ALLENDE-RIVERA,
did knowingly and intentionally possess with intent to distribute a mixture or substance

containing a detectable amount of marijuana, a schedule I controlled substance in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D).

FIREARMS FORFEITURE ALLEGATION
18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)

The allegations contained in Counts One and Two of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

Upon conviction of the offense in violation of 18 U.S.C. §§ 924(c)(1)(A) and
922(g)(1) as set forth in Counts One and Two of this Indictment, the defendant, EDWIN
ARNALDO ALLENDE-RIVERA, shall forfeit to the United States pursuant to 18 U.S.C.
§ 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition involved in the
commission of the offense, including, but not limited to: one .40 caliber Glock pistol,
model 27, serial number HGL845; forty-six rounds of .40 caliber ammunition; seven

ammunition magazines; and one pistol holster.

All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

Page 4 of 6
Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 5 of 6

NARCOTICS FORFEITURE ALLEGATION
21 U.S.C. § 853

Upon conviction of one or more of the controlled substance offenses alleged in
Counts One, Three, Four, Five, and Six of this Indictment, defendant EDWIN ARNALDO
ALLENDE-RIVERA shall forfeit to the United States pursuant to 21 U.S.C. § 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result
of the said violations and any property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of the said violations, including but not limited
to the following: $6,658.

If any of the above-described forfeitable property, as a result of any act or omission
of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without

difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture
of any other property of said defendant up to the value of the forfeitable property described

above.

Page 5 of 6
Case 3:20-cr-00140-DRD Document 10 Filed 03/12/20 Page 6 of 6

All pursuant to 21 U.S.C. § 853.

 

FOREPERSO

Date: Mayck 12 2020

W. STEPHEN MULDROW
United States Attorney

Victor O. Acevedo-Hernandez Sean P. Murphy

Assistant United States Attorney Assistant United States Attorney
Deputy Chief, Firearms Unit

 

 

Page 6 of 6
